DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The only prior art references that applicant specifically argues against are Van Zuylen and Labuschagne; these references are not being used in the current rejection and therefore the arguments are moot.  The examiner has found new prior art references to teach the amended limitations; see new 103 rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant points to page 15, line 15 to page 16, line 4, as well as Figs. 1 and 7 to provide support for this limitation.  However, it is not clear to the examiner or to a POSITA how/where support for the claimed distances, specifically some distances being greater than others.  It is emphasized that while it is implicitly clear that the handle rotates to the claimed first, second and third positions, the only position ever actually shown in the second position (at the top of the device).   Therefore, it’s not entirely clear what the first, second, third, fourth, fifth, sixth distances are even referring to as they are never mentioned in the specification nor are they shown in the drawings; see also 112, 2nd below.  Based on the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First and foremost, this claim recites “when the handle is in the first/second/third position the handle moves along the first slit and the second slit between a first/third/fifth distance and a second/fourth/sixth distance” which is indefinite.  Specifically, when the handle is in a single position, as claimed, it is seemingly apparent that it is not moving.  Therefore, it is unclear how the handle moves when it is located in a singular position.  Based on the fact that this movement is not clear, the rest of the claim because indefinite, as the movement defines specific distances.  Therefore, because it’s not clear how/where the handle moves when it is located in a singular position, the distances travelled cannot be determined.  Accordingly, all mentions of first/second/third/fourth/fifth/sixth distances are unclear.  Since the entire claim attempts to define these distances as respectively greater than one another, the scope of the 
For examination purposes, the examiner contends that if a prior art device teaches a similar structural configuration then the claim is met.  If applicant disagrees with this interpretation, then this is considered a matter of obvious design choice, specifically changes in size/shape. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 5, 11, 36-39 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,884,204 to Dolleris et al. in view of US 2020/0086135 to Johnson et al. in view of US 2013/0282082 to Daijo et al. and further in view of US 2008/0210659 to McKinney et al. or US 4,312,361 to Nicholson et al.
[Claim 1] Dolleris discloses a light therapy device (Figs. 1-6B), comprising: a housing (111) comprising a front bezel and a back portion coupled to the front bezel (best seen in Fig 2 or Figs. 6A-6B; the front bezel/face includes at least front plate/grid 201/201b and front glass 605, with the rest of the device being interpreted as the back portion, e.g. outer casing 601), a first side portion, a second side portion facing opposite the first side portion, a top portion extending between the first side portion and the second side portion, and a bottom portion facing opposite the top portion and extending between the first side portion and the second side portion (each housing 111 is shaped as a rectangular box; implicitly having two sides, a top and bottom, front and back); a printed circuit board assembly coupled to the housing (PCB for mounting LEDs 403b, Fig. 6A-6B; although not shown explicitly in Fig. 2, the examiner contends that a PCB board must be present in this embodiment, as well), at least one LED electrically coupled to the printed circuit board assembly (LEDs 221, 222, 223, 224, Fig.2 or LED matrix 604, Figs. 6A-6B), wherein the at least one LED is arranged and configured to emit light through at least one aperture of the front bezel (Best seen in Fig. 2; “Apertures in the front plate 201 provide paths for the emission of radiation from the LEDs. For example, section 111 has LEDs 221, 222, 223, and 224. Each LED is located within or behind a corresponding aperture in front plate 201. For example, aperture 231 in plate 201 provides an opening for the radiation from LED 221 to reach the patient's tissues.” 
Regarding the term “detachably”, while the examiner assumes that the front bezel/plate/grid (201) is detachable (in some manner) from the back portion (outer casing), in order for a user to gain access to electronic components inside, the reference fails to explicitly teach detachability.  However, it has been well established that making elements detachable/separable is obvious (MPEP 2144.04).  Furthermore, in the same field of endeavor, Johnson discloses a similar light therapy device (Fig. 6) that includes similar components, including a front face (24) and back portion (68) that are all detachable from each other via coupling pegs and corresponding holes (Par 0045).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Dolleris such that the components are detachable from each other, specifically using pegs/holes, as taught by Johnson, as this is a commonly known way to attach similar components in a light therapy device. 
Dolleris and Johnson fail to teach a handle.  In the same field of endeavor, specifically light therapy devices, Daijo discloses a handle (43, Fig. 3) that is gripped to carry the light therapy device (1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Dolleris and Johnson to include a handle, as taught by Daijo, as a known way to make a light therapy device portable and easy to carry. 
Dolleris, Johnson and Daijo fail to disclose a rotatable handle, as claimed.  Such handles are well known.  McKinney discloses a rotatable handle (180, Figs. 1-3; Pars 0067-68).  Similarly, Nicholson discloses a rotatable handle (26, Fig. 1; Col 4, lines 44-60).  Therefore, it would have been obvious to modify the device, and specifically the 
[Claim 2]  Dolleris discloses that the front bezel is configured to create a gradient to pull heat from the printed circuit board assembly and thereby act as a heat sink for the light therapy device without the use of a fan (“the front plate/bezel 201 is made of a heat conducting material, such as aluminum.” Col 5, line 62 to Col 6, line 1; This thermally conductive material inherently/implicitly provides the claimed function).
[Claim 5] Dolleris discloses at least one lens coupled to the front bezel, the at least one lens positioned to cover at least a portion of the at least one aperture such that the light travels from the at least one LED through the at least one lens (lens formed in glass covering 605; Col 9, lines 25-27); and at least one reflector coupled to the front bezel, wherein the at least one reflector surrounds at least a portion of the at least one LED to thereby reflect the light emitted from the at least one LED (the front plate 201, best seen in Fig. 2, made of aluminum, which by definition has a high reflectivity, is considered a reflector that surround the LEDs 221, 222, 223, 224).  
[Claim 11] The examiner contends that the shape of the light therapy device (111, best seen in Figs. 1 and 2) taught by Dolleris are shaped like a “soap-bar”, therefore reading on “soap-bar shape ergonomic form factor”. Furthermore, they appear 
[Claims 36 and 53] Both Nicholson and McKinney are configured to provide this functionality.  With regards to Nicholson, the examiner contends that in order to function as a stand and a handle, the pivots (28) function to provide the claimed range of rotation.  Similarly, by virtue of the slotted openings (186 and 188) and protruding connectors (200 and 202) of McKinney, as well as the explicit teachings of pivoting the strap “to either side” (Par 0067) and “downward and out of the way” (Par 0068; Fig. 9), the examiner contends that the device of McKinney teaches the claimed functionality.
[Claims 37-39]  McKinney explicitly teaches the first and second protrusions (connectors 200 and 202) on each side of the device, as well as first and second slits (slots 186 and 188) at the ends of each handle that fit into the slots in order to allow for the claimed rotation.  The protrusions (200 and 202) include a base portion coupled to the side of the device and a round receiving portion configured to receive the slit of the handle and impede decoupling (best seen in Figs. 1-4; “interferingly received” Par 0066).
[Claim 54] As discussed above in relation to the 112, 2nd rejection, the examiner contends that the rotatable handle taught by the combination of Daijo/McKinney or Daijo/Nicholson will implicitly function in the claimed manner.  If applicant disagrees this appears to be an obvious change in size/shape; see MPEP 2144.04.
[Claim 55] All of the handles taught by Daijo, McKinney and Nicholson comprise a contiguous piece extending from the first end to the second end. 

s 43-47 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,884,204 to Dolleris et al. in view of US 2020/0086135 to Johnson et al. in view of US 2006/0030908 to Powell and further in view of US 5,616,140 to Prescott. in view of US 2013/0282082 to Daijo et al. and further in view of US 2008/0210659 to McKinney et al. or US 4,312,361 to Nicholson et al..
[Claim 52] Dolleris discloses a light therapy device (Figs. 1-6B), comprising: a housing (111) comprising a front bezel and a back portion coupled to the front bezel (best seen in Fig 2 or Figs. 6A-6B; the front bezel/face includes at least front plate/grid 201/201b and front glass 605, with the rest of the device being interpreted as the back portion, e.g. outer casing 601), a first side portion, a second side portion facing opposite the first side portion, a top portion extending between the first side portion and the second side portion, and a bottom portion facing opposite the top portion and extending between the first side portion and the second side portion (each housing 111 is shaped as a rectangular box; implicitly having two sides, a top and bottom, front and back); a printed circuit board assembly coupled to the housing (PCB for mounting LEDs 403b, Fig. 6A-6B; although not shown explicitly in Fig. 2, the examiner contends that a PCB board must be present in this embodiment, as well), at least one LED electrically coupled to the printed circuit board assembly (LEDs 221, 222, 223, 224, Fig.2 or LED matrix 604, Figs. 6A-6B), wherein the at least one LED is arranged and configured to emit light through at least one aperture of the front bezel (Best seen in Fig. 2; “Apertures in the front plate 201 provide paths for the emission of radiation from the LEDs. For example, section 111 has LEDs 221, 222, 223, and 224. Each LED is located within or behind a corresponding aperture in front plate 201. For example, aperture 231 in plate 
Regarding the term “detachably”, while the examiner assumes that the front bezel/plate/grid (201) is detachable (in some manner) from the back portion (outer casing), in order for a user to gain access to electronic components inside, the reference fails to explicitly teach detachability.  However, it has been well established that making elements detachable/separable is obvious (MPEP 2144.04).  Furthermore, in the same field of endeavor, Johnson discloses a similar light therapy device (Fig. 6) that includes similar components, including a front face (24) and back portion (68) that are all detachable from each other via coupling pegs and corresponding holes (Par 0045).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Dolleris such that the components are detachable from each other, specifically using pegs/holes, as taught by Johnson, as this is a commonly known way to attach similar components in a light therapy device. 
While Dolleris explicitly discloses the use of multiple/different wavelengths (“LEDs 221 through 224 may provide infrared radiation, as described below; however, in one or more embodiments LEDs may be of any desired wavelength or spectral power distribution”), the reference fails to teach a multi-die chip LED comprising at least four LEDs. The examiner contends that such LEDs are pervasive throughout the art of light therapy.  For example, Powell discloses a similar light therapy device that includes a multi-color LED that can emit “more than three discrete wavelengths” (Pars 0017-18 and Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art 
None of the references explicitly teach a printed circuit board that includes a control board.   First, the examiner contends that this is merely an integration of parts (MPEP 2144.04).  Specifically, Dolleris discloses a PCB (403) and separate control board (202a) and it would be obvious to include these into a single element, if so desired.  To support this position, Prescott, in the same field of endeavor, teaches a similar light therapy device that includes a PCB assembly comprising at least one LED and a control board (Fig. 2; “The controller/power supply circuit 30 is installed on a single flexible circuit board 28 which may be sufficiently thin (on the order of one millimeter) to be encapsulated by silicone or polymer sheet so as to be formed integral therewith” Col 7, lines 11-20).  Therefore, it would have been obvious to modify the PCB of Dolleris to include the controller board, as taught by Prescott, as a known integration of parts.  As for the integrated circuit driver, the examiner contends that in order to drive the LEDs an integrated circuit driver must inherently be present, otherwise the LEDs would not function.  If applicant disagrees, the examiner takes official notice that such integrated circuit drivers are commonly known and used on printed circuit drives to power LEDs and would therefore be obvious to include them in the PCB taught by Dolleris and Prescott.
The previous references fail to teach a handle, specifically a rotatable handle, as claimed.  In the same field of endeavor, specifically light therapy devices, Daijo discloses a handle (43, Fig. 3) that is gripped to carry the light therapy device (1).  
[Claim 43] Prescott teaches a rechargeable battery (112) and a protection circuit (114); see Abstract, Col 6, lines 10-35 and Col 7, lines 47-55 of Prescott.  Therefore, it would have been obvious to one of ordinary skill in the art to include the rechargeable battery and protection circuit taught by D in the device taught by Dolleris as commonly known and used power source and element for protecting the power source.
[Claim 44-46] Dolleris discloses a controller “may be programmed to provide a desired treatment pattern; for example, the controller may energize the LEDs to a 
Alternatively, Powell discloses producing just red wavelengths at one time (Par 0018).  This is considered continuous red light.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller of Dolleris to operate in mode that emits continuous red light, depending on the condition to be treated. Applicant defines ambient light as continuous red light.  Therefore, this is also considered an ambient mode.  Furthermore, Powell discloses increasing the intensity of light to treat more severe conditions, i.e. upon an occurrence of a predetermined condition (Par 0051); This is considered an alarm clock mode. 
Furthermore, as made clear by both Dolleris and Powell, the device can be controlled/programmed to provide any desired treatment plan to treat any number of conditions, as desired.  
[Claim 47] Dolleris discloses “this plate… may include sealing such as silicone.” (Col 7, lines 29-55). The sealing is considered a common type of waterproofing.  It is noted that a device configured to withstand water spray less than fifteen degrees from vertical merely relates to Ingress Protection Code 22.  The examiner takes official notice 
[Claim 50] Dolleris discloses that controller can increase or decrease the intensity, i.e. brightness, of the LEDs (Col 10, lines 57-61).  The examiner considers the LEDs to be “dimmable”, as the brightness/dimness of the LED is capable of being adjusted, via the controller. Furthermore, Dolleris explicitly teaches the use of infrared light, as well as “any desired wavelength”.  Powell makes it clear that the specific wavelengths chosen, including red, are a result effective variable, specifically related to the condition being treated (Pars 0017-29, specifically Par 0025).   Therefore, it would have been obvious to choose red and infrared for the multi-die chip, depending on the condition being treated, specifically inflammation (Par 0025 of Powell). 
[Claim 51] Dolleris discloses “On the top of the controller board 202a various indicators and controls may be located, such as a control button or switch 404.”. The examiner contends that at the very least this control button has to include a power button.  However, if applicant disagrees, the examiner takes official notice that all of the claimed control/indicators recited are commonly known and used in the art and it would obvious to include them.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Dolleris, Johnson, Powell, Prescott, Daijo and McKinney/Nicholson as applied to claim 40 above, and further in view of US 6,290,713 to Russell.
Dolleris discloses a front bezel made of aluminum (“the front plate/bezel 201 is made of a heat conducting material, such as aluminum.” Col 5, line 62 to Col 6, line 1).  However, Dolleris, Johnson, Powell, Prescott, Daijo and McKinney/Nicholson are . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The concept of including a handle(s) on a light therapy device (including rotatable/pivotable handles), specifically to allow the device to be carried/transported/portable is well known:
US 1,660,794 to Hudson (11, Figs. 1-2)
US 2,327,346 to Furedy (78
US 2010/0324611 to Deming et al. (412, Fig, 4A; Par 0084)
US 2013/0304164 to Zanata et al. (170, Fig. 1; Par 0042)
US 2014/0303547 to Loupis et al. (Par 0027)
US 2016/0015999 to Dabney (38, Fig. 2)

The concept of a pivotable/rotatable handle used for carrying a device is also well-known:
US 3,416,852 to Goldbeck (43, Fig. 1)
US 2009/0058153 to Shafer (230, Figs. 7-8)
US 2014/0049942 to Chilton et al. (126, Figs. 3-4)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792